Citation Nr: 0210541	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  95-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Propriety of discontinuance of payment of benefits for a 
psychiatric disorder. 

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. § Chapter 35. 

3.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1960. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection was denied for a psychiatric disorder 
by a January 1977 rating decision and a January 1978 Board 
decision; service connection was not thereafter granted for a 
psychiatric disorder. 

3.  A permanent and total service-connected disability rating 
is not in effect. 

4.  Pulmonary function testing conducted in September 1998 
revealed forced vital capacity (FVC) at 144 and 146 percent 
of its predicted value and forced expiratory volume at one 
second (FEV-1) at 103 and 110 percent of its predicted value. 
 
5.  Disability due to bronchial asthma is not manifested by 
severe disability such as frequent attacks of asthma or 
marked dyspnea on exertion between attacks with only 
temporary relief by medication such that more than light 
manual labor is precluded.

6.  Bronchial asthma is not shown to result in FEV-1 findings 
in the range from 40 to 55 percent or FEV-1/FVC findings in 
the range of 40 to 55 percent of their respected predicted 
values; bronchial asthma does not require monthly visits to a 
physician for required care of exacerbations or at least 
three courses of systemic corticosteroids per year.  

7.  There are no extraordinary factors associated with the 
service-connected bronchial asthma productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  Payment of benefits for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5111 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2001); Lozano v. Derwinski, 1 Vet. 
App. 186 (1991). 

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. § Chapter 35 is not established.  
38 C.F.R. § 3.807.   

3.  The criteria for a rating in excess of 30 percent for 
bronchial asthma are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R.§§ 3.102, 3.321, Part 4, 4.97, Diagnostic 
Code (DC) 6602 effective prior to and after October 7, 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims 
Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by statements of the case dated in 
April 1995 and February 2001, supplemental statements of the 
case dated in October 1996, April 2000, and February 2002 and 
letters mailed to the veteran by the RO in June 2001 and 
February 2002.  The Board concludes that the discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claims, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the service medical records and VA clinical 
records dated through 2001, has been obtained by the RO, and 
there is no specific reference to any other pertinent records 
that need to be obtained.  The veteran has not identified any 
additional pertinent records for submission by himself or 
that need to be obtained by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Discontinuance of Payment of 
benefits for a Psychiatric 
Disorder/Chapter 35 Benefits

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  An 
award of service-connected compensation may not be made prior 
to the first day of the calendar month following the month in 
which service connection was granted.  38 U.S.C.A. § 5111.  

Service connection for a psychiatric disorder was denied by 
the RO in January 1977 and by the Board in January 1978.  The 
bases for these denials were the negative service medical 
records and the fact that there was no evidence of a 
psychiatric disorder until many years after service, or May 
1976.  Despite the fact that service connection for a 
psychiatric disorder had been denied, a December 1993 rating 
decision listed generalized anxiety disorder as a service 
connected disability.  The rating at that time was 
noncompensable from an "unknown date."  This rating was 
thereafter increased to 100 percent.  The RO has indicated 
that this error was the  result of "computer" error and the 
fact that the claims file was rebuilt.  See February 2000 and 
June 2000 rating decisions.  In point of fact, service 
connection was never granted for a psychiatric disorder. 

By way of the February and June 2000 rating decisions, the RO 
indicated that it had "severed" service connection for a 
psychiatric disorder, and the 100 percent rating for this 
disability was thus discontinued.  As noted, service 
connection was never granted for a psychiatric disorder, and 
was specifically denied by the RO in January 1977 and by the 
Board in January 1978.  Analogous to the facts of this case 
were the facts in Lozano v. Derwinski, 1 Vet. App. 184 
(1991).  In Lozano, the RO denied service connection for 
malaria and hearing loss; however, the notice to the 
appellant listed deafness and malaria under the printed item 
that indicated the disabilities were service-connected but 
less than 10 percent disabling, rather than under the item 
that indicated that these disabilities were not service 
connected.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter Court) held that this was a clerical error, and 
that a clerical error cannot be relied upon to invoke an 
estoppel against the United States for monetary payments.  As 
stated by the Court in Lozano, "[t]he VA never made a 
finding of service connection upon which appellant may rely.  
Therefore, no property interest in benefits has vested in 
appellant."  Lozano, 1 Vet. App. at 186.  

In the instant case, given the holding in Lozano and the fact 
that the veteran was mistakenly informed that service 
connection was in effect for a psychiatric disorder, the 
Board concludes that the RO properly discontinued payment of 
benefits based on the incorrect finding that service 
connection was in effect for a psychiatric disorder.  See 
38 U.S.C.A. § 5111.  The veteran has presented no evidence 
indicating that service connection was ever in effect for a 
psychiatric disorder.  As such, there is no basis upon which 
to grant the benefits sought.  

The Board has noted the comments by the veteran's 
representative in his Brief of July 19, 2002 regarding the 
veteran's desire that another medical opinion be obtained 
with respect to whether schizophrenia is etiologically 
related to the complaints of stomach pain and diarrhea shown 
during service.  However, we find that the evidence of 
record, including the earlier decisions denying service 
connection for a psychiatric disorder to be sufficient.  As 
indicated, the claim of service connection was considered and 
denied by the Board in 1978 based on a review of the service 
medical records and evidence subsequent to service; the 
veteran received compensation due to clerical error.  There 
is no indication that seeking another medical opinion would 
result in anything other than delay of adjudication of the 
veteran's claim without any benefit accruing to the veteran.

With regard to the issue of eligibility for Chapter 35 
benefits, the veteran was only eligible for these benefits 
when the 100 percent rating for a psychiatric disorder was in 
effect, as entitlement to Chapter 35 benefits, with 
exceptions not applicable to this case, requires a permanent 
and total service-connected disability.  See 
38 C.F.R. § 3.807.  In the instant case, the service 
connected disability is only 30 percent.  As such, the 
veteran is not eligible for Chapter 35 benefits.  Id.  

III.  Bronchial Asthma

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During the pendency of this claim, there was a change in the 
regulations utilized in the rating of respiratory disorders, 
effective from October 7, 1996.  In cases such as this, where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will be applied, unless Congress provided otherwise, or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Under the criteria in effect prior to October 7, 1996, mild 
bronchial asthma, with paroxysms of asthmatic-type breathing 
(high-pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks warranted a 10 percent rating.  When moderate, with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks, a rating of 30 percent was for application.  When 
severe, with frequent attacks of asthma (one or more attacks 
weekly), and marked dyspnea on exertion between attacks with 
only temporary relief by medication and more than light 
manual labor precluded, a rating of 60 percent was warranted.  
38 C.F.R. § 4.97, DC 6602, in effect prior to October 7, 
1996, (hereinafter "old" criteria). 

Effective October 7, 1996, the criteria governing the rating 
of respiratory disorders provide for a 10 percent rating when 
there is FEV-1 of 71 to 80 percent of predicted or FEV-1/FVC 
of 71 to 80 percent or; intermittent inhalational or oral 
bronchodilator therapy is indicated.  A 30 percent evaluation 
is warranted if the FEV-1 is 56 to 70 percent of the value 
predicted; if the FEV-1/FVC ratio is 56 to 70 percent; if the 
disorder requires daily inhalational or oral bronchodilator 
therapy; or if the disorder requires inhalational anti-
inflammatory medication.  A 60 percent evaluation is 
warranted if the FEV-1 is 40 to 55 percent of the value 
predicted; if the FEV-1/FVC ratio is 40 to 55 percent; if the 
disorder requires monthly visits to a physician for required 
care of exacerbations; or if the disorder requires 
intermittent (at least three per year) courses of systemic 
corticosteroids.  38 C.F.R. § 4.97, DC 6602, in effect 
beginning October 7, 1996, (hereinafter "new" criteria). 

With the above criteria in mind, the relevant evidence will 
be briefly summarized.  Bronchial asthma has been rated as 30 
percent disabling effective from May 1991.  See December 1993 
rating decision.  Evidence of record at the time of this 
decision included reports from a December 1992 VA examination 
of the trachea and bronchi.  At that time, the veteran stated 
that he had been suffering from asthma for the previous six 
months, but that he had periods of being free from asthma 
prior to that time.  It was indicated the veteran has been 
treated in a VA outpatient clinic, and that this treatment 
included medication and an inhaler.  The examination of the 
chest showed normal respiratory movements with diffuse 
bronchi but no wheezing.  There was no clubbing, cyanosis or 
right ventricular accessibility.  There was no cor pulmonale, 
but a chronic dry non productive cough was demonstrated.  
Dyspnea was noted on mild to moderate effort.  The diagnosis 
was bronchial asthma with moderate airflow obstruction.  

Thereafter, the relevant findings include reports from 
September 1998 pulmonary function testing.  In pertinent 
part, this testing demonstrated FVC at 144 and 146 percent of 
its predicted value and FEV-1 at 103 and 110 percent of its 
predicted value.  The interpretation was moderate obstructive 
ventilatory defect without response to bronchodilators; mild 
air trapping and increased airway resistance.  

At a VA respiratory examination conducted in October 1998, 
the veteran described having 2 to 3 episodes of bronchial 
asthma each week requiring visits to the emergency room of 
his local health center once a month.  It was reported that 
he had been admitted to a hospital on three occasions for 
exacerbations of bronchial asthma and hypertension.  He 
stated that the attacks had been worsening over the previous 
month and that the attacks were severe.  The veteran also 
complained about a dry mouth and dyspnea upon minimal 
exertion.  He denied hemoptysis and anorexia.  Upon 
examination, the chest was symmetric to expansion and normal 
to percussion and palpation.  The lungs were clear to 
auscultation, and there was no evidence of cor pulmonale, 
right ventricular hypertrophy, or pulmonary hypertension.  
There was no evidence of kyphoscoliosis or pectus excavatum, 
and the diagnosis was bronchial asthma.  

VA outpatient treatment reports dated from 1996 through 2001 
are of record.  Significantly, these reports for the most 
part reflect treatment for other disabilities, and do not 
reflect any significant respiratory findings or complaints.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that entitlement to a rating in 
excess of 30 percent is not warranted with applicant of 
either the "old" or "new" criteria.  In making this 
determination, the Board has considered the contentions 
submitted by and on behalf of the veteran. However, the most 
pertinent evidence to consider is the most recent VA clinical 
evidence of record, particularly the September 1998 pulmonary 
function findings, October 1998 examination findings and 
silent VA outpatient treatment records.   

First with respect to the old criteria, the above findings 
clearly do not suggest the presence of "severe" disability 
so that more than light manual labor is precluded due to 
frequent attacks of asthma or marked dyspnea on exertion 
between attacks that are only temporarily relieved by 
medication.  As support for this assertion, attention is 
drawn to the objective findings of the lungs being clear to 
auscultation, with no evidence of cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  
Moreover, the pulmonary function testing results clearly are 
not indicative of "severe" impairment. 

As for the new criteria, the September 1998 pulmonary 
function findings show significantly better respiratory 
capacity than is required for a 60 percent rating under these 
criteria.  The evidence also does not show that bronchial 
asthma requires monthly visits to a physician for required 
care of exacerbations or at least three courses of systemic 
corticosteroids per year.  Attention in this regard is also 
directed to the essentially negative recent VA outpatient 
treatment reports, which contradict the veteran's assertions 
as to frequent treatment for severe attacks of asthmatic 
bronchitis.    

Finally, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected bronchial asthma is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).







	(CONTINUED ON NEXT PAGE)



ORDER

Payment of benefits for a psychiatric disorder was properly 
discontinued; the benefits requested in connection with this 
claim are denied.  

The claim for eligibility for Dependents' Educational 
Assistance under 
38 U.S.C.A. § Chapter 35 is denied.   

Entitlement to a rating in excess of 30 percent for bronchial 
asthma is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

